Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020, 03/13/2020, and 12/24/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/795,760. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Instant application
US 10/795,760
As per claim 1:
A storage device comprising: 

a plurality of memory devices, 

each of the memory devices being configured as a virtual device and having a minimum size value allowable, which is the minimum object size that the memory device is configured to store;  and 

a virtual device layer configured to manage the virtual device to store an object by applying one of a first data protection and a second data protection to the object, based, at least in part, on the size of the object, 


wherein the virtual device layer is configured to: 

apply the first data protection to the object based on a space overhead of the first data protection for the object being less than a space overhead of the second data protection for the object;   

apply the second data protection to the object based on the space overhead of the first data protection for the object being greater than the space overhead of the second data protection for the object. 



As per claim 6:


As per claim 7:
wherein the space overhead of the erasure coding for the object is less than that of the replication for the object when ((P+1)*O&gt;(S+P)*m AND O&gt;=S*m), wherein O refers to an object size;  P refers to a number of parity devices; S refers to a number of data devices; and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices. 

As per claim 8:
wherein the space overhead of the replication for the object is less than that of the erasure coding for the object when ((P+1)*O=&lt;(S+P)*m)), wherein O refers to an object size;  P refers to a number of parity devices;  S refers to a number of data devices;  and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices. 



As per claim 3:
wherein the memory devices are configured as one or more data devices and one or more parity devices. 



As per claim 12:
 A method of utilizing a virtual device layer to store objects in a virtual device comprising a plurality of memory 

receiving by the virtual device layer an object to be stored; 
determining by the virtual device layer a space overhead for either erasure coding or replicating the object for storage based on O, P, S and m, wherein O refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices;  
when the space overhead of the erasure coding for the object is less than the space overhead of the replication for the object: 
determining a chunk size for the erasure coding and an amount of padding of a data chunk of the object;  

partitioning the object into a plurality of data chunks each having the chunk size for the erasure coding;  

calculating P parity chunks using the erasure coding
;  
determining the memory devices to store the data and parity chunks;  

and writing the data and parity chunks to the memory devices, and 

when the space overhead of the erasure coding for the object is greater than the space overhead of the replication for the object: determining the memory devices for data and 


As per claim 14:
wherein the parity chunks corresponding to the object are stored on a fixed subset of the memory devices. 


As per claim 15:
wherein the parity chunks corresponding to the object are stored on a variable subset of the memory devices. 


As per claim 16:
wherein the data and the replicas corresponding to the object are stored on different ones of the memory devices
. 

As per claim 17:
The method of claim 12, wherein at least one of the data chunks is padded with zeros. 

As per claim 18:
A method of reading an object, wherein the object has a space overhead for a first data protection and a space overhead for a second data protection based on O, P, S, and m, with a key by a virtual device layer from a virtual device comprising a plurality of memory devices, each of the memory devices having a minimum size value allowable, which is the minimum object size that the memory device is configured to store, wherein 0 refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value 

As per claim 19:
The method of claim 18, wherein the first data protection comprises erasure coding and the second data protection comprises replication. 

As per claim 20:
wherein the key comprises a hash(key) for determining a start device or a primary device from among the plurality of devices. 

As per claim 21:
A storage device comprising: 

a plurality of memory devices, each of the memory devices being configured as a virtual device and having a minimum size value allowable, which is the minimum object size that the memory device is configured to store;  and 

a virtual device layer configured to manage the virtual device to store a first object and a second object, 


wherein the virtual device layer is configured to:

 apply the first data protection to the first object;  and 

apply the second data protection to the second object. 

As per claim 22:
apply either the first data protection or the second data protection

 to a third object that is larger than the second object and smaller than the first object.
As per claim 1:
A storage device comprising: 

a plurality of memory devices, 

each of the memory devices having a minimum size value allowable, configured as a virtual device utilizing stateless data protection;  and 

a virtual device layer configured to manage the virtual device to store a first object and a second object, each having a respective size, by applying one of a first data protection and a second data protection to each of the first object and the second object depending on the respective sizes of the first object and the second object, 

wherein the virtual device layer is configured to:

 apply the first data protection to a large object;  




apply the second data protection to a small object;  and 


apply either the first data protection or the second data protection to a medium object. 

As per claim 3:


As per claim 5:
wherein the corresponding one of the first and second objects is classified as the large object when ((P+1)*O&gt;(S+P)*m AND O&gt;=S*m), wherein O refers to an object size;  P refers to a number of parity devices;  S refers to a number of data devices;  and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices. 

As per claim 7:
wherein the corresponding one of the first and second objects is classified as the small object when ((P+1)*O=&lt;(S+P)*m)), wherein O refers to an object size;  P refers to a number of parity devices;  S refers to a number of data devices;  and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices. 


As per claim 2:
wherein the memory devices are configured as one or more data devices and one or more parity devices. 




As per claim 13:
A method of utilizing a virtual device layer to store objects in a virtual device comprising a plurality of memory size value allowable, the method comprising: 


receiving by the virtual device layer an object to be stored; 
 determining by the virtual device layer whether the object is large or small based on O, P, S and m, wherein O refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices to classify the object as large or small;  
when the object is classified as large: 


determining a chunk size for erasure coding and an amount of padding of a data chunk of the object;  

partitioning the object into a plurality of data chunks each having the chunk size for the erasure coding;  

calculating P parity chunks using the erasure coding;
  
determining the memory devices to store the data and parity chunks;  and 

writing the data and parity chunks to the memory devices, and 

when the object is classified as small: determining the memory devices for data and replicas;  and writing the data and the replicas to the memory devices. 





As per claim 15:
wherein the parity chunks corresponding to a first object and a second object respectively are stored on a fixed subset of the memory devices. 

As per claim 16:
wherein the parity chunks corresponding to a first object and a second object are stored on a variable subset of the memory devices. 

As per claim 17:
 wherein the data and the replicas corresponding to a first object and a second object are stored on different ones of the memory devices. 

As per claim 18:
wherein at least one of the data chunks is padded with zeros. 

As per claim 19:
A method of reading an object, wherein the object is small, medium, or large based on O, P, S, and m, with a key by a virtual device layer from a virtual device comprising a plurality of memory devices, each having a minimum size value allowable, wherein O refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices, the method comprising: receiving by the virtual device layer a key corresponding to a data read request;  sending by the virtual 











erasure coding, and when the object is small, the received response is the object or is replica of the object. 


As per claim 20:
wherein the key comprises a hash(key) for determining a start device or a primary device from among the plurality of devices. 

As per claim 1:
A storage device comprising: 

a plurality of memory devices, each of the memory devices having a minimum size value allowable, configured as a virtual device utilizing stateless data protection;  and 

a virtual device layer configured to manage the virtual device to store a first object and a second object, each 

wherein the virtual device layer is configured to:

 apply the first data protection to a large object;  

apply the second data protection to a small object;  and 


apply either the first data protection or the second data protection

 to a medium object. 



One of ordinary skill in the art would clearly recognize independent claims of current application are an obvious variation of the claimed subject matter of claims of patent 10/795,760 because both recite a method of receiving an object, determining the size of the object, applying a first data protection (erasure coding) or a second data portion (replica) based on the size of the objection is larger or smaller object. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 and 21 recite(s) the abstract limitations such as “a virtual device layer configured to manage the virtual device to store an object by applying one of a first data protection and a second data protection to the object, based, at least in part, on the size of the object, wherein the virtual device layer is configured to: apply the first data protection to the object based on a space overhead of the first data protection for the object being less than a space overhead of the second data protection for the object;   apply the second data protection to the object based on the space overhead of the first data protection for the object being greater than the space overhead of the second data protection for the object” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “a storage device comprising: a plurality of memory devices, each of the memory devices being configured as a virtual device and having a minimum size value allowable, which is the minimum object size that the memory device is configured to store” (see claims 1 and 21).




The claim(s) 12 recite(s) the abstract limitations such as “receiving by the virtual device layer an object to be stored; determining by the virtual device layer a space overhead for either erasure coding or replicating the object for storage based on O, P, S and m, wherein O refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices;  when the space overhead of the erasure coding for the object is less than the space overhead of the replication for the object: determining a chunk size for the erasure coding and an amount of padding of a data chunk of the object;  partitioning the object into a plurality of data chunks each having the chunk size for the erasure coding;  calculating P parity chunks using the erasure coding;  determining the memory devices to store the data and parity chunks;  and writing the data and parity chunks to the memory devices, and when the space overhead of the erasure coding for the object is greater than the space overhead of the replication for the object: determining the memory devices for data and replicas;  and writing the data 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human person can manage the virtual device by receiving an object, storing/writing the objected by applying one of a first data protection and a second data protection to the object, based on the size of the object”.  

The claim(s) 18 recite(s) the abstract limitations such as “receiving by the virtual device layer a key corresponding to a data read request;  sending by the virtual device layer to all of the memory devices a request to read;  and receiving by the virtual device layer responses from the memory devices, wherein when a space overhead of the first data protection for the object is less than or equal to a space overhead of the second data protection for the object, a data chunk and a parity chunk are received by the virtual device layer to rebuild the object utilizing the first data protection, and when the space overhead of the first data protection for the object is greater than the space overhead of the second data protection for the object, the received response is the 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human person can reading an object from a memory, and rebuild an object according to size of the object”.  

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional 
elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a virtual device layer to store objects in a see claims 1, 12, 18 and 21) for applying encoding or decoding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims do not recite any additional elements except a generic processor such as “a virtual device layer to store objects in a virtual device comprising a plurality of memory devices, each of the memory devices having a minimum size value allowable, which is the minimum object size that the memory device is configured to store” (see claims 1, 12, 18 and 21)” for applying 1st or 2nd encoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12, 18 recite a limitation such as “a space overhead of the first data protection for the object being less/greater than a space overhead of the second data protection for the object”

   [0046] An object may be considered large if the space overhead of erasure coding for the object is smaller than that of replication for the object.  In this case, erasure coding may be desired because it has less space footprint.  In other words, when an object satisfies the following inequality, where O is the object value size, ((P+1)*O&gt;(S+P)*m AND O&gt;=S*m), an object is considered large.  Herein and in inequalities below, O=Object size (i.e., size of the object); P=Parity device count (i.e., the number of parity devices in the virtual device); S=Data device count (i.e., the number of data devices in the virtual device); and m=Minimum size value allowable (i.e., the maximum of all minimum value sizes of individual devices)…

[0049] An object may be considered small when the space overhead of replication for the object is smaller than that of erasure coding for the object.  In this case, replication may be desired because it provides better performance for read and can handle updates better than relatively complex erasure coding.

  [0089] As such, according to one or more example embodiments of the present invention, a stateless hybrid of erasure coding and replication is utilized based on space overhead.  

Paragraphs above discloses a method of utilizing either erasure coding or replication based on space overhead.  However, it does not disclose a method of calculating (1) “a space overhead of the first data protection and (2) a space overhead of the second data protection for the object” in order to determining which “a space overhead of the first data protection for the object being less/greater than a space overhead of the second data protection for the object” as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, 18 recite a limitation such as “a space overhead of the first data protection for the object being less/greater than a space overhead of the second data protection for the object”

The recited limitation “a space overhead of the first data protection for the object being less/greater than a space overhead of the second data protection for the object” renders this limitation indefinite because Applicant fails to provide a method of calculating (1) “a space overhead of the first data protection and (2) a space overhead of the second data protection for the object”.  Therefore, it is unclear how it can compare whether the “a space overhead of the first data protection … being less/greater than a space overhead of the second data protection …” in order to apply first data protection or a second data protection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by He et al. (US 8,504,535)

As per claim 21:

He discloses:

A storage device comprising: 
(He, Figs 1-8)

a plurality of memory devices, each of the memory devices being configured as a virtual device and having a minimum size value allowable, which is the minimum object size that the memory device is configured to store;  and 
(He, Figs 1-8)
(He, Fig. 5, in box 501 the data storage application 105 can receive a data object request, which can include a request to create, access and/or modify a data object in the data storage system)

a virtual device layer configured to manage the virtual device to store a first object and a second object, wherein the first object is larger than the second object, by applying one of a first data protection and a second data protection to each of the first object and the second object, 
(He, Fig. 5, Erasure Coding Scheme 509)
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

wherein the virtual device layer is configured to: apply the first data protection to the first object;  and apply the second data protection to the second object. 
(He, Fig. 5, Erasure Coding Scheme 509)
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

As per claim 22:
He further discloses:
wherein the virtual device layer is further configured to apply either the first data protection or the second data protection to a third object that is larger than the second object and smaller than the first object.
(He, Fig. 5, Erasure Coding Scheme 509)
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 8,504,535), in view of Baker et al. (US 2015/0,362,269)

As per claim 1:

He discloses:

A storage device comprising: a plurality of memory devices, 
(He, Figs 1-8)

each of the memory devices being configured as a virtual device and having a minimum size value allowable, which is the minimum object size that the memory device is configured to store;  and a virtual device layer configured to manage the virtual device to store an object by 
(He, Figs 1-8)
(He, Fig. 5, in box 501 the data storage application 105 can receive a data object request, which can include a request to create, access and/or modify a data object in the data storage system)

applying one of a first data protection and a second data protection to the object, based, at least in part, on the size of the object, 
(He, Fig. 5, Erasure Coding Scheme 509)
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

wherein the virtual device layer is configured to: 

apply the first data protection to the object based on 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

apply the second data protection to the object based on the 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

He does not clearly mention a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”

However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection” into the system of He in order to allow user to use variety of information in order to decide whether to select replication or erasure coding for an object.
(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)


As per claim 2:
He-Baker further discloses:

wherein the virtual device layer is configured to: apply one of the first data protection or the second data protection to the object when the 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

In view of motivation previously stated the claim is rejected.

As per claim 3:
He further discloses:
wherein the memory devices are configured as one or more data devices and 
(He, Fig. 5, Erasure Coding Scheme? 509, Convert Object to Erasure Coding Storage scheme 511)

He does not clearly indicate that erasure coding of the object includes parity data for storing in the devices.

Baker discloses:
wherein the memory devices are configured as one or more data devices and one or more parity devices. 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

As per claim 4:
Baker further discloses:
wherein the parity devices are a fixed subset of the memory devices.
 (Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected

As per claim 5:
Baker further discloses:
wherein the parity devices comprise a changing subset of the memory devices, and wherein each of the plurality of memory devices is configured to operate as both a data device and as a parity device. 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected

As per claim 6:
He further discloses:
wherein the first data protection comprises erasure coding and the second data protection comprises replication. 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

As per claim 7:
He further discloses:
wherein the 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503, Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503, Small then Redundant Copy Storage Scheme? 505)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below’


Baker discloses:
wherein the memory devices are configured as one or more data devices and one or more parity devices. 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

As per claim 8:
He further discloses:
wherein the 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below

Baker further discloses:
P refers to a number of 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected.

As per claim 9:
He further discloses:

(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

Baker further discloses: 
a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below

As per claim 10:
He further discloses:
wherein the space overhead of the erasure coding for the object is equivalent to the space overhead of the replication for the object when (P+1)*O&gt;(S+P)*m)&gt;S*m&gt;O), wherein O refers to an object size;  P refers to a number of 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

Baker further discloses: 

(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below

Baker further discloses:
P refers to a number of 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

In view of motivation previously stated, the claim is rejected.

As per claim 11:
He further discloses:
wherein the memory devices comprise solid state drives. 
(He, Column 3, Lines 30-35, Solid State Storage System)

As per claim 18:

He discloses:

A method of reading an object, wherein the object has a space overhead for a first data protection and a space overhead for a second data protection based on O, P, S, and m, with a key by a virtual device layer from a virtual device comprising a plurality of memory devices, each of the memory devices having a minimum size value allowable, which is the minimum object size that the memory device is configured to store, wherein 0 refers to the object size, 

receiving by the virtual device layer a key corresponding to a data read request;  
(He, Column 2, 59-66, computing device 103 can maintain a data object index 111 that can maintain information about regarding data objects stored in the data storage system across the various data store nodes 101.  The index 111 can include, for example, a location in the data store nodes 101 of data objects, a size, an encoding scheme of the data object as it is stored in the data storage system, and other information.  In some embodiments, the index 111 can also include other information regarding data objects depending upon the implementation of a data storage system)

sending by the virtual device layer to all of the memory devices a request to read;  and 
(He, Figs 5, Receive Data Object Request 501)

receiving by the virtual device layer responses from the memory devices, wherein when a 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, Erasure Coding Scheme? 509, Convert Object to Erasure Coding Storage scheme 511)
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold…If the data object size is greater than the size threshold, the data storage application 105 …the data object can be 5 stored in the erasure coding …. scheme in box 511)

when the 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 5 Redundant Copy Storage Scheme? 505; Store Object in redundant copy storage scheme 507)
 (He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold… If the data object size is not greater than the size threshold….the data storage application can store the object in a redundant replication storage scheme in box 507)

He does not clearly mention a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”

However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s setting a rule for selecting a first/second data protection according to the “space overhead of first/second data 
(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)

He does not clearly indicate P refers to a number of parity devices.

Baker discloses:
P refers to a number of parity devices 
(Baker, Fig. 2, data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)


(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

As per claim 19:
He further discloses:
wherein the first data protection comprises erasure coding and the second data protection comprises replication. 
(He, Fig. 5, 503… determine whether the data object is sized greater than a size threshold.  If the data object size is not greater than the size threshold… store the object in a redundant replication scheme in box 507…If the data object size is greater than the size threshold…object can be stored in the erasure coding …in box 511)

As per claim 20:



wherein the key comprises a hash(key) for determining a start device or a primary device from among the plurality of devices. 
(He, Column 2, 59-66, computing device 103 can maintain a data object index 111 that can maintain information about regarding data objects stored in the data storage system across the various data store nodes 101.  The index 111 can include, for example, a location in the data store nodes 101 of data objects, a size, an encoding scheme of the data object as it is stored in the data storage system, and other information.  In some embodiments, the index 111 can also include other information regarding data objects depending upon the implementation of a data storage system)

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 8,504,535), in view of Baker et al (US 2015/0,363,269, in view of Kozat et al. (US 2015/0,149,870)

As per claim 12:

He discloses:

 A method of utilizing a virtual device layer to store objects in a virtual device comprising a plurality of memory devices, each of the memory devices having a 
(He, Figs 1-8)

receiving by the virtual device layer an object to be stored; 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)

determining by the virtual device layer a space overhead for either 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)

erasure coding or replicating the object for storage based on O, P, S and m, 
(He, Fig. 5. Receive data object request 501, Is Size greater than threshold? 503)
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

wherein O refers to the object size, P refers to a number of parity devices, S refers to a number of data devices, and m refers to a maximum value of the minimum size value allowable from among the respective minimum size value allowable of the plurality of memory devices;  
 (He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

when the space overhead of the erasure coding for the object is less than the space overhead of the replication for the object: determining a chunk size for the erasure coding and an amount of 
(He, Fig. 5, 503 == Large then Erasure Coding Scheme? 509)

determining the memory devices for data and replicas;  and writing the data and the replicas to the memory devices. 
(He, Fig. 5, 503 == Small then Redundant Copy Storage Scheme? 505)

He does not clearly mention a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”

However, Baker discloses a method of setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s setting a rule for selecting a first/second data protection according to the “space overhead of first/second data protection” into the system of He in order to allow user to use variety of information in order to decide whether to select replication or erasure coding for an object.
(Baker, [0049], …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan...)

He does not clearly discloses parity devices after erasure coding.

Baker discloses parity devices after erasure coding.
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Baker’s generating parity data during the erasure coding into the erasure coding scheme of He in order to obtain the erasure coding data.  
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)

He-Baker does not disclose:
Padding

Kozat discloses:
Padding
 (Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kozat’s method of padding in order to obtain a fixed rate erasure coding.
(Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

As per claim 13:
He further discloses:

wherein, when the space overhead of the erasure coding for the object is equivalent to the 
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold… If the data object size is not greater than the size threshold….the data storage application can store the object in a redundant replication storage scheme in box 507)
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold…If the data object size is greater than the size threshold, the data storage application 105 …the data object can be 5 stored in the erasure coding …. scheme in box 511)

Baker further discloses “space overhead”
(Baker, [0026], objects to be stored either using replication or erasure coding.  … may switch back and forth on a per object basis depending upon instructions from a client application, an object's category, an object's size, an object's metadata, etc. For example, relatively large objects may all be stored using erasure coding, while relatively small objects may all be stored using replication.  Ordinary replication may be viewed as a special case of erasure coding where K=1 and where M is equal to the total number of replicas of a given object…By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different … storage footprints)
(Baker, [0049] …may use any of a variety of information in order to decide whether to select replication or erasure coding for an object.  … Size of the object may be used (objects above a certain size being stored using erasure coding), the type of object may be used (image file, text information, health record, etc.), object ownership, and expected lifespan.  Additional metadata used to determine when and whether to convert an object after a write is discussed below)

As per claim 14:
Baker further discloses:
wherein the parity chunks corresponding to the object are stored on a fixed subset of the memory devices. 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)
(Baker, [0037] FIG. 2 illustrates an example erasure set 200 for an object using 5:7 erasure coding.  As shown, the data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)

In view of motivation previously stated, the claim is rejected.

As per claim 15:
Baker further discloses:
wherein the parity chunks corresponding to the object are stored on a variable subset of the memory devices. 
(Baker, [0038], A very large object may be broken into several erasure sets, for example.  Within an erasure set the K data segments and the P parity segments are written using stripes with a fixed-size block of data written successively into each of the K data segments and then generating and writing the parity blocks to each of the P parity segments, each stripe (across the K+P segments) serving as an erasure coding unit)
(Baker, [0037] FIG. 2 illustrates an example erasure set 200 for an object using 5:7 erasure coding.  As shown, the data of the original object is separated into five data segments (k1-k5) 210-218, from which are generated two parity segments (p1 and p2) 220 and 222)

In view of motivation previously stated, the claim is rejected.

As per claim 16:
He further discloses:
wherein the data and the replicas corresponding to the object are stored on different ones of the memory devices. 
(He, Columns 8-9 ... 503, the data storage application …determine whether the data object is sized greater than a size threshold… If the data object size is not greater than the size threshold….the data storage application can store the object in a redundant replication storage scheme in box 507)

As per claim 17:
Kozat further discloses:
wherein at least one of the data chunks is padded with zeros. 
(Kozat, [0027], objects starting from the smallest index value to largest are given as input blocks to a fixed rate erasure encoder after padding each block to the preconfigured size)

In view of motivation previously stated, the claim is rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111